           Case 1:19-cv-11514-VEC Document 39 Filed 04/23/20 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
 ---------------------------------------------------------------------- X   DATE FILED: 4/23/2020
 STEPHEN M. SILVERTHORNE,                                               :
                                                                        :
                                              Petitioner,               :
                                                                        :     19-CV-11514 (VEC)
                            -v-                                         :
                                                                        :          ORDER
 MORGAN STANLEY,                                                        :
                                                                        :
                                              Respondent.               :
 ---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 8, 2020, this Court ordered Petitioner to show cause why this case

should not be dismissed with prejudice for failure to prosecute (Dkt. 37);

        WHEREAS the Court ordered Respondent to serve Petitioner with the Court’s Order via

email and First Class Mail no later than April 10, 2020 (Dkt. 37);

        WHEREAS Respondent certified that it served the Order on Petitioner via First Class

Mail and email at gsninvestment@gmail.com on April 15, 2020 (Dkt. 38);

        WHEREAS Petitioner's former counsel has previously emailed Petitioner at a different

email address: gsninvestments@gmail.com (see Dkt. 32);

        IT IS HEREBY ORDERED that Petitioner’s time to show cause is extended to May 3,

2020. The Clerk of Court is directed to note on ECF that this Order and docket entry 37 have

been sent by Chambers to Petitioner’s email (both gsninvestments@gmail.com and

gsninvestment@gmail.com) and via First Class Mail.

SO ORDERED:

                                                     __________________________________
April 23, 2020                                             VALERIE CAPRONI
New York, New York                                         United States District Judge
